Citation Nr: 0616455	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-16 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Boise, Idaho


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
treatment at St. Elizabeth's Health Services on May 5, 2003.  



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2004 decisions 
of the VA Medical Center (VAMC) in Boise, Idaho.




FINDINGS OF FACT

1. The veteran incurred unauthorized medical expenses during 
a May 5, 2003, hospitalization for chest pain and shortness 
of breath.

2.  The private medical care was not for or adjunct to a 
service-connected disability, and the veteran is not totally 
disabled due to service-connected disabilities.

3.  VA medical facilities were not feasibly available for the 
veteran's May 2003 medical emergency, treatment at a private 
emergency facility continued only until the veteran became 
stabilized, the veteran is uninsured and is personally liable 
for the unauthorized medical expenses, and the veteran 
received VA care in the 24 months preceding the May 2003 
emergency.




CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses have been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

On May 5, 2003, the veteran received treatment at St. 
Elizabeth Health Services for chest pain and shortness of 
breath.  David Richard, M.D., diagnosed an exacerbation of 
chronic obstructive pulmonary disease (COPD).  Dr. Richards 
discharged the veteran to home the same day, but he advised 
the veteran to return to the hospital immediately if he 
noticed an escalation of his symptoms.  In a November 2003 
statement, Dr. Richards opined that the May 2003 evaluation 
for chest tightness was a medical emergency.

To establish entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, 
evidence must satisfy three criteria.  See 38 U.S.C.A. § 
1728.  First, evidence must indicate that the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  Second, 
evidence must demonstrate that the private care was provided 
for:  a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; any disability of a veteran who 
has a total disability resulting from a service-connected 
disability; or any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program.  Third, evidence of record must 
establish that no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
to obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In this case, the emergency treatment was unrelated to the 
veteran's service-connected disabilities.  The veteran is 
service-connected for a scar on his left hand and left 
shoulder tendinitis with bursitis and capsulitis, and there 
is no evidence that those disabilities are affected by the 
veteran's respiratory condition.  Additionally, there is no 
evidence that the veteran's service-connected disabilities 
result in a total disability; the combined rating for 
service-connected disabilities is 20 percent.  Therefore, the 
veteran is not entitled to reimbursement under 38 U.S.C.A. § 
1728.  

The veteran may nevertheless be entitled to reimbursement 
under the Veterans Millennium Health Care and Benefits Act, 
which provides that VA may reimburse veterans for a 
reasonable value of unauthorized emergency care if the 
treatment satisfies several criteria.  See 38 U.S.C.A. § 
1725.  Specifically, evidence must establish that:  (a) the 
services were provided in a hospital emergency department or 
similar facility held out as providing emergency care to the 
public; (b) the services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; (c) VA or other Federal facilities were not 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable; (d) the claimant could not have 
been safely discharged or transferred to a VA or other 
Federal facility i.e. the emergency lasted only until the 
veteran became stabilized; (e) the claimant was enrolled in 
the health care system and received care within the 24 months 
preceding the emergency private treatment; (f) the claimant 
is personally liable for emergency treatment; (g) the 
claimant has no entitlement to care or services under a 
health-plan contract; (h) the claimant has no contractual or 
legal recourse against a third party that would extinguish 
liability; and (i) the claimant is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 
1725; 38 C.F.R. § 17.1002.

The Board finds that the veteran's emergency care satisfies 
the criteria of Millennium Health Care and Benefits Act.  The 
veteran was hospitalized in an emergency care facility in May 
2003.  At the time of treatment, he was enrolled in the VA 
health care system and received regular treatment from June 
2001 to May 2003.  The veteran is personally liable for the 
May 2003 emergency treatment, he does not have independent 
health insurance, and there is no evidence of potential 
recourse to extinguish liability.  

There is also evidence that the veteran experienced a medical 
emergency in which a delay in treatment may have been 
hazardous to his life or health.  The veteran avers that, in 
November 2002, VA physicians advised him that he might have 
experienced a mild heart attack during cardiac testing.  
Medical records from the veteran's November 2002 period of 
hospitalization reflect physicians' concerns about potential 
myocardial infarctions or cardiac disease.  The veteran 
maintains that, based on those concerns, VA physicians 
instructed him to seek immediate treatment from the nearest 
medical facility if he experienced chest pain or shortness of 
breath.  Similarly, in May 2003, Dr. Richards advised the 
veteran to seek emergency treatment should he experience an 
escalation of chest tightness and shortness of breath.  
Because physicians emphasized the emergency nature of chest 
symptoms, the Board finds that the veteran reasonably 
concluded that his May 2003 symptoms required emergency 
medical evaluation.  The veteran's treating physician 
confirmed that assessment and opined that the veteran's 
condition required emergency care.  

Finally, there is evidence that federal facilities were not 
feasibly available for medical treatment, and the 
unauthorized emergency care continued only until the veteran 
was stabilized.  The veteran states that, given the emergency 
nature of his worsening symptoms, he could not await 
transport to the nearest VA facility, which was 120 miles 
from his home.  Although the only evidence of record 
concerning the distance to the nearest VA facility was the 
veteran's own contention, the VAMC did not provide evidence 
to the contrary in its determination that VA facilities were 
feasibly available.  Thus, the Board finds the veteran's 
contention persuasive.  

The Board finds that, because evidence of record indicates 
that the veteran was experiencing a medical emergency, the 
significant distance to a VA facility precluded VA treatment.  
The veteran received emergency treatment only until he was 
stabilized and physicians ensured that his condition was 
unlikely to deteriorate.  See 38 C.F.R. § 17.1001(d).  
Consequently, the Board finds that the veteran is entitled to 
reimbursement for May 2003 unauthorized emergency treatment.   





ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred on May 5, 2003 is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


